Exhibit 12 General Electric Capital Corporation and consolidated affiliates Computation of Ratio of Earnings to Fixed Charges Six months ended June 30, 2008 (Unaudited) Ratio of earnings to fixed charges (Dollars in millions) Earnings(a) $ 5,444 Plus Interest included in expense(b) 12,437 One-third of rental expense(c) 177 Adjusted “earnings” $ 18,058 Fixed charges Interest included in expense(b) $ 12,437 Interest capitalized 33 One-third of rental expense(c) 177 Total fixed charges $ 12,647 Ratio of earnings to fixed charges 1.43 (a) Earnings before income taxes, minority interest and discontinued operations. (b) Included interest on tax deficiencies. (c) Considered to be representative of interest factor in rental expense.
